Citation Nr: 0119087	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  99-10 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The veteran had active duty from November 1971 to August 
1973.

This appeal arose from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied entitlement to service 
connection for post-traumatic stress disorder (PTSD), 
headaches and nonservice-connected pension.  The veteran 
appealed only the denials of PTSD and headaches.


REMAND

With regard to the claim for PTSD, there is no allegation of 
participation in combat, or that the veteran was a prisoner 
of war (POW).  The veteran's claim for PTSD is based on 
allegations that he handled dead bodies while stationed at 
Homestead Air Force Base (Homestead).  In this regard, the 
Board initially notes that a review of the transcript of the 
veteran's hearings, held in June 2000 and May 2001, and the 
statements he has made to health care providers, as contained 
in VA outpatient treatment, hospital and examination reports, 
shows that he has made the following claims: 1) he unloaded 
dead bodies off of B-52's about 12 times between July 1972 
and August 1973 (see June 2000 hearing transcript); and 2) he 
accompanied dead bodies on about 24 flights from Homestead to 
Dover Beach, Maryland (about once a month, from a Friday to 
Sunday) (see September 1996 VA hospital report).  With regard 
to the first stressor, he has also reported that he retrieved 
over 17,000 bodies from cargo planes, and in some cases he 
retrieved body parts which had been dumped into planes by 
bulldozers (see September 1996 VA psychological evaluation); 
and that he worked at an underground base for five to six 
months performing mortuary duties during which time he saw 
about 1,000 bodies, and witnessed Russian fighter planes land 
at Homestead to "taunt" the United States (see September 
1997 VA PTSD intake evaluation).  The veteran has also 
variously reported that the bodies he saw were in body bags, 
were not in body bags, or that some of the bodies were in 
body bags.  See e.g., November 1996 VA mental disorders 
examination report, June 2000 and May 2001 hearing 
transcripts, veteran's statement, received in September 1999.  
In all cases, he asserted that the bodies were those of dead 
soldiers being shipped home from Vietnam.  

A review of the medical evidence shows that the veteran has 
been diagnosed with PTSD, with all diagnoses apparently based 
on the allegations of handling dead bodies during service.  
Competing diagnoses include chronic paranoid schizophrenia, 
schizoaffective disorder, depressive disorder not otherwise 
specified (NOS), anxiety disorder NOS and recurrent major 
depression.  He has also been diagnosed with alcohol abuse, 
cocaine dependence, cannabis dependence, polysubstance 
dependence and heroin dependence, with all diagnoses in 
remission.  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2000).  

Where VA determines that the veteran did not engage in combat 
with the enemy, and was not a POW, or the claimed stressor is 
not related to combat or POW experiences, the veteran's lay 
statements, by themselves, will not be enough to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain service records or other credible evidence which 
corroborates the stressor.  38 U.S.C.A. § 1154(b) (West 
1999); 38 C.F.R. § 3.304(d), (f) (2000); Gaines v. West, 11 
Vet. App. 353, 357-58 (1998); see also Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996); VA ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL  
21-1"), Part VI, paragraph 11.38(b)(3) (Change 65, October 
28, 1998).  

The veteran's discharge (DD Form 214), indicates that his 
military occupation specialty (MOS) was supplyman, and that 
his last duty assignment and major command was "Btry B, 2d 
Bn (HERC), 52d ADA, ARADCOM."  He was apparently separated 
from service at Homestead Air Force Base.

The claims files currently contain several diagnoses of PTSD 
related to assertions of handling dead bodies during service, 
and the RO has denied the claim for lack of a verified 
stressor.  However, it does not appear that VA has attempted 
to verify the veteran's claimed stressors with the U.S. Armed 
Service Center for Research of Unit Records (USASCRUR).  See 
MANUAL M21-1, Part VI, 11.38f (3),(4) (Change 65, October 28, 
1998).  On remand, the RO should attempt to verify the 
claimed stressors with USASCRUR.  In addition, the veteran's 
personnel record (DA Form 20) is not currently of record.  On 
remand, the RO should obtain the veteran's personnel record.  

Finally, although the claims file contains medical evidence 
showing that the veteran has been diagnosed with PTSD, these 
diagnoses were based on unverified stressors, and as 
previously stated, the claims file contains many conflicting 
diagnoses.  Therefore, at present, the evidence is 
conflicting as to whether the veteran has PTSD, and, if so, 
whether it is due to a verified stressor.  On remand, if the 
RO determines that one or more stressors are verified, an 
examination should be scheduled to determine whether the 
veteran has PTSD, and, if so, whether such PTSD is related to 
a verified inservice stressor.  In this regard, the veteran 
has reported that he saw an acquaintance and the 
acquaintance's wife after they were killed in a homicide.  
See September 1996 VA hospital report; November 1996 VA 
mental disorders examination report.  The examining 
psychiatrist or psychologist should comment on this (post-
service) traumatic event and its relevance to the current 
symptoms.  See MANUAL M21-1, Part VI, 11.38(e) (Change 65, 
Oct. 28, 1998).  

As the veteran asserts that his headaches are related to his 
PTSD, the Board will defer consideration of that issue.  
Therefore, this case is REMANDED for the following action:

1.  The RO should contact the veteran to 
ascertain if there are any additional 
treatment reports, VA or otherwise, 
relating to evaluation or treatment for a 
psychiatric disorder.  Any medical 
records that are obtained and that are 
not already on file should be associated 
with the claims folder.  38 C.F.R. 
§ 3.159 (2000).  

2.  The RO should attempt to obtain the 
veteran's personnel file.  

3.  The RO should forward a summary of 
the veteran's claimed inservice stressors 
and copies of his service personnel 
records to the U.S. Armed Service Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, Virginia, 
22150-3197, and request USASCRUR to 
attempt to verify the veteran's claimed 
stressors, to include furnishing any 
relevant unit histories.  

4.  If, and only if, the RO determines 
that there are one or more verified 
stressors, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine whether the veteran has 
PTSD.  If the veteran has PTSD, the 
examiner should report whether it is at 
least as likely as not that the veteran's 
PTSD is related to his service.  The 
examiner should comment on the presence 
or absence of other traumatic events, to 
include witnessing the aftermath of the 
homicide of an acquaintance and his wife, 
and its relevance to the current 
symptoms.  The RO must provide the 
examiner with the summary of any verified 
stressors, and the examiner must be 
instructed that only these verified 
stressor(s) may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  The 
claims file should be provided to the 
examiner in connection with the 
examination.

5.  After undertaking any additional 
development deemed appropriate  to comply 
with Public Law No. 106-475, the Veterans 
Claims Assistance Act of 2000 (Nov. 9, 
2000; 114 Stat. 2096), the RO should 
review the record and adjudicate the 
issues of service connection for PTSD, 
and headaches, on a de novo basis, 
including the evidence recently received 
in November 2000.  

6.  The veteran is advised that it is his 
responsibility to obtain evidence in 
support of his claims, and that if he has 
or can obtain evidence which shows that 
he witnessed a claimed stressor, or that 
he has headaches related to his service, 
he must submit that evidence to the RO.  

If the benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded the applicable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or 

unfavorable, at this time.  The veteran is free to submit any 
additional evidence 
he desires to have considered in connection with his current 
appeal.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




